DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 at line 2 recites the limitation "the material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "[T]he minimally invasive neutron capture therapy system".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 20 are indefinite as it is unclear if each of the first channel, the target and the neutron moderator are handheld structures or if all of these components together comprise a handheld structure.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi Heavy Ind. (JP2014-115122).  Regarding claim 1, Mitsubishi Heavy Ind. (hereinafter Mitsubishi) discloses a minimally invasive neutron beam generating device, comprising: a proton accelerator 1 connected to a first channel 23 (Figs. 1 and 6 and [0020] and [0049]); a target 20 (“reflecting wall”) located at one end of the first channel 23 (Fig. 6; [0052] and [0049]); and a neutron moderator 60 (including neutron absorber/shield [0052]) covering the end of the first channel (Fig. 6 and [0049]-[0052]) so that the target 20 (“reflecting wall”) is embedded in the neutron moderator 60 ([0052] and [0024]), wherein the neutron moderator 60 comprises an accommodating element 61 for accommodating a moderating substance (heavy water; deuterium [0051]), and the accommodating element 61 is retractable via its lower surface 65 (Fig. 6 and [0051]).  Regarding claim 2, the device further comprises a moderating substance provider 14a connected to a second channel 17, wherein the moderating substance provider 14a delivers the moderating substance (heavy water; deuterium [0051]) into the accommodating element 61 through the second channel 17 [0051]. Regarding claim 3, the moderating substance (heavy water; deuterium) is a hydrogen-containing substance [0051]. Regarding claim 4, the target 20 (“reflecting wall”) does not overlap a geometric center of the neutron moderator 60 (including neutron absorber/shield [0052]).  The geometric center of the neutron moderator 60 (including neutron absorber/shield) is determined to be a central point of the rectangular portion created by reference character 60 in Fig. 6, and the target 20 (“reflecting wall”) does not overlap that as best shown in Figs. 2a-2c where element 20 does not overlap the central portion around elements 12/13.  Regarding claim 7, the proton accelerator 1 generates a proton beam with energy in a range from 2 MeV to 2.6 MeV ([0053]-[0054]).
Regarding claim 1, in an alternate embodiment of Mitsubishi Heavy Ind., Mitsubishi discloses a minimally invasive neutron beam generating device, comprising: a proton accelerator 1 connected to a first channel (as seen best in Figs. 4a-d and [0020] and [0049] and Fig. 3); a target located (rim-shaped neutron diaphragm formed on shielding plate 21 – ([0024] and [0039])) at one end of the first channel (Figs. 4a-d); and a neutron moderator 40 covering the end of the first channel (Figs. 3, 4a-d and [0049]-[0052]) so that the target (rim-shaped neutron diaphragm) is embedded in the neutron moderator 40 (target, or rim-shaped neutron diaphragm, is embedded in plate 21 which is part of neutron moderator 40 [0024] and [0039]), wherein the neutron moderator 40 comprises an accommodating element (moderating/deceleration plate of element 41 – [0036]-[0037]) for accommodating a moderating substance (heavy water; [0036]-[0037]), and the accommodating element (moderating/deceleration plate of element 41) is retractable (Figs. 4a-d and [0036]-[0037]).  Regarding claim 3, the moderating substance (heavy water) is a hydrogen-containing substance [0036]-[0037]. Regarding claim 4, the target (rim-shaped neutron diaphragm formed on shielding plate 21) does not overlap a geometric center of the neutron moderator 40 (see Fig. 4a).  Regarding claim 6, the material of the target (rim-shaped neutron diaphragm formed on shielding plate 21) comprises lithium (Li) ([0024] and [0039]). Regarding claim 7, the proton accelerator 1 generates a proton beam with energy in a range from 2 MeV to 2.6 MeV ([0041] and [0044]).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Heavy Ind. (JP2014-115122) in view of Horn et al. (U.S. Patent No. 5,547,454).  Regarding claim 5, Mitsubishi discloses the invention as claimed, see rejection supra; however Mitsubishi fails to disclose explicitly that a diameter of the neutron moderator is in a range from 3 cm to 12 cm.  Horn et al. (hereinafter Horn) teaches a neutron beam generating device for controlling the region of tissue receiving dose, and the amount of dose received (see Abstract), wherein various beams may be incorporated, such as a neutron producing beam (col. 4, lines 25-36; col. 7, lines 46-66 and col. 13, lines 60-67 – col. 14, lines 1-10), wherein a diameter of broad area ion beams are “one inch, typically” (which would be on the order of approximately 2.54 cm), in order to strike a target material and produce the desired nuclear reaction (col. 14, lines 23-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a neutron moderator as taught by Mitsubishi, having a diameter of approximately 1 inch or 2.54 cm, as suggested by Horn, as Mitsubishi recognizes the area required to enable striking of a target by a beam, and Horn teaches that broad area beams which strike a target material require a larger diameter to facilitate striking of the target and accounting for the separation between the moderator and the patient (col. 14, lines 31-37).  And while approximately 2.54 cm is not within the claimed range of 3 cm to 12 cm, Horn makes obvious such an adjustment to be inclusive of that range as Horn regards adjustment of the technique and components in the discussion of “scaling up” to the broad area beam technique as disclosed at col. 14, lines 23-31 and as also taught by Mitsubishi wherein the patient is somewhat separated from the moderator (see Figs. 1, 3, 5 and 6).  
Regarding claim 8, Mitsubishi discloses the invention as claimed, see rejection supra; however Mitsubishi fails to disclose explicitly that the proton accelerator 1 uses a current ranging from 0.1 mA to 5 mA.  Horn teaches a neutron beam generating device for controlling the region of tissue receiving dose, and the amount of dose received (see Abstract), wherein various beams may be incorporated, such as a neutron producing beam (col. 4, lines 25-36; col. 7, lines 46-66 and col. 13, lines 60-67 – col. 14, lines 1-10), wherein the current of the accelerator of the neutron beam generating device can be anywhere from the 1-1.5 microamp range (col. 7, lines 29-45 and col. 11, lines 1-27) to an increase of “several thousand-fold” which would obviate a teaching of 1-1.5 mA (required by claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a beam current of 1-1.5 mA as taught by Horn, in a minimally invasive neutron beam generating device as suggested by Mitsubishi, as Mitsubishi recognizes the use of apertures/diaphragms for controlling the amount and type of neutrons reaching the patient ([0026] and [0030]), and Horn discloses that such a current range enables prevention of emission of reaction products in certain directions to disperse a broad, uniform radiation field that can be customized to conform to a particular shape or exposure pattern (col. 14, lines 38-58).  
14.	Claims 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Heavy Ind. (JP2014-115122) in view of Pachter et al. (U.S. Pub. No. 2018/0177788).  Regarding claim 12, Mitsubishi discloses a minimally invasive neutron capture therapy system comprising: a neutron beam generating device, comprising: a proton accelerator 1 connected to a first channel (as seen best in Figs. 4a-d and [0020] and [0049] and Fig. 3); a target located (rim-shaped neutron diaphragm formed on shielding plate 21 – ([0024] and [0039])) at one end of the first channel (Figs. 4a-d); and a neutron moderator 40 covering the end of the first channel (Figs. 3, 4a-d and [0049]-[0052]) so that the target (rim-shaped neutron diaphragm) is embedded in the neutron moderator 40 (target, or rim-shaped neutron diaphragm, is embedded in plate 21 which is part of neutron moderator 40 [0024] and [0039]), wherein the neutron moderator 40 comprises an accommodating element (moderating/deceleration plate of element 41 – [0036]-[0037]) for accommodating a moderating substance (heavy water; [0036]-[0037]), and the accommodating element (moderating/deceleration plate of element 41) is retractable (Figs. 4a-d and [0036]-[0037]).  However, Mitsubishi fails to disclose that the system further comprises endoscope device adjacent to the neutron beam generating device.  Pachter et al. (hereinafter Pachter) discloses method utilized in the combination of directed energy or particle therapies, wherein the energy or particle may original from an accelerator, and such external beam radiation may comprise neutrons which can be directed to any portion of the subject in need of treatment [0089].  Pachter further discloses that such treatment may be combined with biopsy, which may be accomplished during the radiation treatment by an endoscope [0090] (which would place the endoscope “adjacent to the neutron beam generating device” as disclosed in claim 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an endoscope device as taught by Pachter, in a treatment of a patient via beam/neutron therapy as disclosed by Mitsubishi, as Mitsubishi recognizes the treatment of proliferative diseases in patients (see “Description”; [0027], [0005] and [0006]) and Pachter discloses combining such particle beam therapies with biopsies via an endoscope for diagnosis of suspected cancerous masses and/or removal of such [0090]).  
Regarding claim 17, the target (rim-shaped neutron diaphragm formed on shielding plate 21) does not overlap a geometric center of the neutron moderator 40 (see Fig. 4a of Mitsubishi).  Regarding claim 18, the proton accelerator 1 generates a proton beam with energy in a range from 2 MeV to 2.6 MeV ([0041] and [0044] of Mitsubishi).
15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Heavy Ind. (JP2014-115122) in view of Pachter et al. (U.S. Pub. No. 2018/0177788) and further in view of Horn et al. (U.S. Patent No. 5,547,454).  Regarding claim 19, Mitsubishi and Pachter disclose the invention as claimed, see rejection supra; however the combination fails to disclose explicitly that the proton accelerator 1 uses a current ranging from 0.1 mA to 5 mA.  Horn et al. (hereinafter Horn) teaches a neutron beam generating device for controlling the region of tissue receiving dose, and the amount of dose received (see Abstract), wherein various beams may be incorporated, such as a neutron producing beam (col. 4, lines 25-36; col. 7, lines 46-66 and col. 13, lines 60-67 – col. 14, lines 1-10), wherein the current of the accelerator of the neutron beam generating device can be anywhere from the 1-1.5 microamp range (col. 7, lines 29-45 and col. 11, lines 1-27) to an increase of “several thousand-fold” which would obviate a teaching of 1-1.5 mA (required by claim 19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a beam current of 1-1.5 mA as taught by Horn, in a minimally invasive neutron beam generating device as suggested by Mitsubishi and Pachter, as Mitsubishi recognizes the use of apertures/diaphragms for controlling the amount and type of neutrons reaching the patient ([0026] and [0030]), and Horn discloses that such a current range enables prevention of emission of reaction products in certain directions to disperse a broad, uniform radiation field that can be customized to conform to a particular shape or exposure pattern (col. 14, lines 38-58).  

Allowable Subject Matter
16.	Claims 9, 10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 9, while the prior art teaches a minimally invasive neutron beam generating device, comprising: a proton accelerator connected to a first channel; a target located at one end of the first channel; and a neutron moderator covering the end of the first channel so that the target is embedded in the neutron moderator, wherein the neutron moderator comprises an accommodating element for accommodating a moderating substance, and the accommodating element is retractable, the prior art of record does not teach or fairly suggest a minimally invasive neutron beam generating device as claimed by Applicant, further comprising a cooling element adjacent to the first channel and surrounding the target.
Regarding claim 10, while the prior art teaches a minimally invasive neutron beam generating device, comprising: a proton accelerator connected to a first channel; a target located at one end of the first channel; and a neutron moderator covering the end of the first channel so that the target is embedded in the neutron moderator, wherein the neutron moderator comprises an accommodating element for accommodating a moderating substance, and the accommodating element is retractable, the prior art of record does not teach or fairly suggest a minimally invasive neutron beam generating device as claimed by Applicant, further comprising a rotating joint located between the proton accelerator and the first channel.
Regarding claim 13, while the prior art teaches a minimally invasive neutron capture therapy system, comprising: a neutron beam generating device, comprising: a proton accelerator connected to a first channel; a target located at one end of the first channel; and a neutron moderator covering the end of the first channel so that the target is embedded in the neutron moderator, wherein the neutron moderator comprises an accommodating element for accommodating a moderating substance, and the accommodating element is retractable; and an endoscope device adjacent to the neutron beam generating device, the prior art of record does not teach or fairly suggest a minimally invasive neutron capture therapy system as claimed by Applicant, wherein the endoscope device penetrates the neutron moderator.
Regarding claims 14-16, while the prior art teaches a minimally invasive neutron capture therapy system, comprising: a neutron beam generating device, comprising: a proton accelerator connected to a first channel; a target located at one end of the first channel; and a neutron moderator covering the end of the first channel so that the target is embedded in the neutron moderator, wherein the neutron moderator comprises an accommodating element for accommodating a moderating substance, and the accommodating element is retractable; and an endoscope device adjacent to the neutron beam generating device, the prior art of record does not teach or fairly suggest a minimally invasive neutron capture therapy system as claimed by Applicant, wherein the neutron moderator has a hole, and the endoscope device penetrates through the hole.
17.	Claims 11 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791